DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
	This office action is responsive to applicant’s remarks received on September 07, 2021. Claims 15-28 remain pending. Claims 1-14 have been cancelled


Response to Arguments
	Applicant’s arguments with respect to amended the claims filed on September 07, 2021 have been fully considered but they are not persuasive.

A:  Applicant’s Remarks
For applicant’s remarks “See Applicant Arguments/Remarks Made in an Amendment” filed on September 07, 2021.

A:  Examiner’s Response
Applicant argues that the cited references either alone or in combination do not teach, disclose or suggest controlling the sound output part to output sound corresponding to the determined command; and that it would not have been obvious to modify Smith ‘497 in view of Lee ‘076.  
Examiner understands Applicant’s arguments but respectfully disagree. Lee ‘076 Paragraphs 0100, 0109 and Fig. 3, Steps S302-S304 discloses controlling the sound output part to output sound corresponding to the determined command. For example, at Step S302 a voice input is received. At Step S303, a detecting unit may detect a voice control command included in the voice. Finally, at Step S304,  sounds may be output at the volume level adjusted based on the voice control command. 
For the above-described reasons, examiner reasonably believes the cited references either alone or in combination teach, disclose or suggest controlling the sound output part to output sound corresponding to the determined command.
Moreover, it would have been obvious to modify Smith ‘497 in view of Lee ‘076. In accordance with MPEP § 2143, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”). 
In addition, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It has 
Here, Smith ‘497 and Lee ‘076 are combinable because they are from same field of endeavor of natural language speech systems. 
For example, Smith ‘497 teaches a remote control for an electronic device includes a memory for storing a first digitized voice file and a second digitized voice file and a wireless communication module for establishing wireless communication with the electronic device. The remote control also includes first and second user accessible buttons associated with the first and second user accessible buttons, respectively. The remote control also includes a computer processor configured to execute non-transitory instructions to detect a user actuation of one of the first and the second user accessible buttons, retrieve a one of the first and second digitized voice files that is associated with the actuated user accessible button, and transmit the retrieved digitized voice file for delivery to the smartphone in order to remotely trigger a verbally invokable action on the smartphone without verbally speaking a command.
Lee ‘076 teaches wherein a mobile terminal may include an audio output module to output sound, a microphone to receive a user's voice input, a detecting device to detect a voice control command, and a controller to control the audio output module to adjust the volume of the sound output by the audio output module based on the voice control command.
At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Smith ‘497 by adding the 
For the above-described reasons, and because the Examiner has established that the claimed invention, would have been obvious within the meaning of 35 U.S.C. §103 and in accordance with MPEP § 2143, one of ordinary skill in the art would understand that it would have been obvious to modify Smith ‘497 in view of Lee ‘076. As a result, Applicant's invention is not far removed from the art of record.
Accordingly, it is submitted that the present application is not in condition for allowance.

NOTE:
The Examiner has tried to interpret the claims, as best the Examiner can ascertain, to develop an appropriate prior art rejection in the best interests of compact prosecution. If any interpretation of the Examiner's is considered incorrect or off-base, the Examiner invites the Applicant to show the portions of the Applicant's specification which give a more proper interpretation of the claimed subject matter.
Moreover, should any questions arise in connection with this application or should the Applicant believe that a telephone conference with the Examiner would be helpful in resolving any remaining issues pertaining to this application the Examiner respectfully requests that he be contacted at the number indicated below.



Claim Objections
(The previous claim objections are withdrawn in light of the applicant’s amendments.)


Claim Interpretations - 35 USC § 112(f)
(The previous claim interpretations are taken in consideration of applicant’s amendments.)


Claim Rejections - 35 USC § 112
	Claims 15, 17-19 & 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1.	Claim 23 recites the limitation “the step” in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests changing it to read “a step”.
2.	Claim 24 recites the limitation “the step” in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests changing it to read “a step”.
3.	Claim 25 recites the limitation “the step” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests changing it to read “a step”.
4.	Claim 25 recites the limitation “the step” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests changing it to read “a step”.
5.	Claim 26 recites the limitation “the step” in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests changing it to read “a step”.
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 15-28 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20160337497 A1 hereinafter, Smith ‘497) in combination with Lee (US 20140135076 hereinafter, Lee ‘076).
Regarding claim 15; Smith ‘497 discloses an assembly of a voice assistant (Fig. 1, Remote Control Apparatus 110) and an instruction forwarding system (i.e. The combined system of Remote Control Apparatus 110 & Buttons 126 i.e.  Buttons 126 which may be actuated by a user of remote control apparatus 110. Remote control apparatus 110 may be used to remotely trigger verbally invokable actions on portable electronic device 190. Paragraph 0015)
the instruction forwarding system comprising: 
Smith ‘497 discloses an instruction receiving portion (Fig. 1, Buttons 226) comprising a plurality of user operable elements (i.e. Buttons 226 may include any kind of device or devices for receiving inputs or selections from a user of apparatus 210. Paragraph 0033), 
the instruction receiving portion is configured to output a signal when a user operable element is operated (Fig. 3, Steps 310-330 i.e. Method 300 includes detecting a user input at a remote control device, such 
and where the instruction receiving portion is configured to output different signals when different user operable elements are operated (i.e. Buttons 226 may include any of the elements, functions, features, or characteristics of buttons 126. While buttons 226 are described as plural, buttons 226 may include a single input device or multiple input devices. In some configurations, multiple input devices may be implemented on a single physical input device, such as implementing multiple virtual buttons on a single interactive touchscreen device. Paragraph 0033)
each signal corresponding to an instruction received (i.e. The digitized voice file is retrieved from among a plurality of digitized voice files in the memory based on the detected user input. Paragraph 0051)
Smith ‘497 does not expressly disclose the limitations as expressed below.
Lee ‘076 discloses where the sound output part is positioned in a vicinity of the voice assistant (i.e. See Fig. 1 wherein it shows the sound output part (Audio Output Module 152)  positioned within the vicinity of the voice assistant (Mobile Terminal 100). )
a sound output part (Fig. 1, Audio Output Module 152 i.e. The audio output module 152 may output audio data. Paragraph 0050); 
and a processing element (Fig. 3, Steps S301-S304 i.e. Fig. 3 shows how the system process the signals. Paragraphs 0089-0100) 
configured to: receive the signal and determine, for each signal, a corresponding command of a plurality of predetermined commands, one or more commands being defined for each user operable element (Fig. 3, Step S302-S303 i.e. Receive Voice Input at step S302 and Detect Voice Control Command From Received Voice Input at Step S303.)
and control the sound output part to output sound corresponding to the determined command (Fig. 3, Step S304 i.e. Output Sound at Voice Level Adjusted Based On Voice Control Command. Paragraph 0109).
(Lee ‘076 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Smith ‘497 by adding the limitations as taught by Lee ‘076. The motivation for doing so would have been advantageous because users have become more reliant on voice assistant devices and user expectations regarding the functionality of voice assistant devices continue to increase. Therefore, it would have been obvious to combine Smith ‘497 with Lee ‘076 to obtain the invention as specified.
 

Regarding claim 16; Smith ‘497 discloses at Paragraph 0048 wherein an interactive control panel may include an interactive touch screen, a capacitive sensing touch screen, a proximity sensor, an optical sensor, a pressure sensitive touch screen, and/or any other type of device for detecting touch, movement, or proximity of a user. In some configurations, the apparatus may include a microphone and the control circuitry and the user interface may be configured to receive verbal input from the user through the microphone to encode the verbal input to generate one or more of the digitized voice files. One of ordinary skill in the art would understand that the sensors of Smith ‘497 will produce an output instruction. However, although inferred, it is not expressly stated. As a result, Examiner cites Lee ‘076 to disclose this limnitation.
Lee ‘076 discloses wherein the instruction receiving portion comprises one or more sensors each configured to output, as the instruction, a signal corresponding to a sensed parameter (i.e. a touch sensitive sensor (referred to as a touch sensor) have an interlayer structure (hereinafter, referred to as a touch screen), the display unit 151 may be used as an input device in addition to being used as an output device. The touch sensor may be implemented as a touch film, a touch sheet, a touch pad, and the like. Paragraphs  0043) 
(Lee ‘076 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Smith ‘497 by adding the limitations as taught by Lee ‘076. The motivation for doing so would have been advantageous because users have become more reliant on voice assistant devices and user expectations regarding the functionality of voice assistant devices continue to increase. Therefore, it would have been obvious to combine Smith ‘497 with Lee ‘076 to obtain the invention as specified.

Regarding claim 17; Lee ‘076 discloses wherein the processing element comprises a storage with a plurality of pre-stored audio files, each audio file corresponding to one of the plurality of predetermined commands, the processing element being configured to: determine, as the corresponding command, one of the pre-stored audio files and control the sound output part by feeding the audio file to the sound output part (i.e. The controller 180 may control the memory to remember ( store, record) information relating to the volume of sound set in a reproducing mode for a video or music file as well as in the phone call mode, and control the audio output module 152 to adjust the volume of the sound based on the volume information. Paragraph 0151)

Regarding claim 18; Lee ‘076 discloses a microphone (Fig. 1, Microphone 122) configured to detect sound from surroundings of the instruction forwarding system, the processing element being configured to control the sound output part on the basis of the sound detected (i.e. The microphone 122 receives an external audio signal through a microphone in a phone call mode, a recording mode, a voice recognition mode, and the like, and processes the audio signal into electrical voice data. The processed voice data may be converted and outputted into a format that is transmittable to a mobile communication base station through the mobile communication module 112 in the phone call mode. Paragraph 0035) 

Regarding claim 19; Lee ‘076 discloses wherein the instruction forwarding system comprises an engagement means (Fig. 1, Controller 180) configured to maintain the Voice Assistant and the sound output part in a predetermined positional relationship (i.e. For a hardware implementation, the embodiments described herein may be implemented within one or more of processors, controllers and etc. The process herein are implemented by the controller 180. For example Paragraphs 0063 & 0093-0095). 

Regarding claim 20; Lee ‘076 discloses as well as one or more elements controllable by the voice assistant, the voice assistant being configured to control one of the controllable elements based on the sound from the sound output part (i.e. When the sound output by the audio output module 152 in response to the wireless signal, which the mobile terminal 100 has received from the external terminal, includes the repetitive voice, the controller 180 may control the detecting unit to detect the repetitive voice as the voice control command. Paragraphs 0122-0124)

Regarding claim 21; Lee ‘076 discloses wherein one command is defined for each user operable element (Fig. 3, Step S303-S304 i.e. Detect Voice Control Command From Received Voice Input at Step S303 and Output Sound at Voice Level Adjusted Based On Voice Control Command. Paragraph 0109).


Regarding claim 22; Claim 22 contains substantially the same subject matter as claim 15. Therefore, claim 22 is rejected on the same grounds a claim 15.

Regarding claim 23; Lee ‘076 discloses further comprising the step of receiving an instruction, the instruction receiving step comprising detecting activation of one of a plurality of user-operable elements and outputting, as the instruction, information corresponding to which user (i.e. The voice control command may include the sensing control command. That is, when the detecting unit detects the voice control command, the sensor may be activated. Paragraph 0178)

Regarding claim 24; Claim 24 contains substantially the same subject matter as claim 16. Therefore, claim 24 is rejected on the same grounds a claim 16. 

Regarding claim 25; Claim 25 contains substantially the same subject matter as claim 17. Therefore, claim 25 is rejected on the same grounds a claim 17.

Regarding claim 26; Claim 26 contains substantially the same subject matter as claim 18. Therefore, claim 26 is rejected on the same grounds a claim 18.

Regarding claim 27; Claim 27 contains substantially the same subject matter as claim 20. Therefore, claim 27 is rejected on the same grounds a claim 20.

Regarding claim 28; Claim 28 contains substantially the same subject matter as claim 21. Therefore, claim 28 is rejected on the same grounds a claim 21.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCUS T. RILEY, ESQ.
Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677